Exhibit 10.01

 

Date:    April 27, 2005 To:    Bill Leighton From:    Bill Ingram, Chairman of
the Compensation Committee of the Board of Directors Subject:    Initial Terms
of Employment

 

Bill:

 

I am pleased to offer you the full time position of President and Chief
Executive Officer of Avici Systems Inc (“Avici”), reporting to the Board of
Directors. Your bi-weekly base salary will be $11,538.47, which annualized is
$300,000.22. In addition, you will be eligible to receive an annual bonus with a
target of 35% of your annual base pay at the discretion of the Compensation
Committee of Avici’s Board of Directors.

 

You will also be granted a non-qualified option to purchase 300,000 shares of
Avici common stock with an exercise price per share equal to the fair market
value of the Avici common stock on the date of grant. The stock option will vest
on a per month basis of 2.0833%. In addition, upon the occurrence of a change of
control of Avici, you will receive accelerated vesting of 50% of any unvested
stock options. Also, in connection with a change of control, if you are
terminated without cause or suffer a reduction in responsibility, position, or
compensation, you will receive accelerated vesting of all your remaining
unvested stock options. This grant is subject to the terms and conditions of
Avici’s 2000 Stock Option and Incentive Plan, as amended (the “Plan”). The term
‘change of control’ used in this memorandum shall have the meaning of the term
‘acquisition’ as set forth in the Plan.

 

In the event of termination without cause, you will receive twelve months
continuation of salary and benefits. Also, in the event you terminate your
employment with Avici following a change of control of Avici that brings a
reduction in your responsibility, position, or compensation, or you are
terminated without cause following a change of control of Avici, you will
receive twelve months continuation of salary and benefits.

 

Avici will provide a housing allowance, not to exceed $3,000 per month, for a
location within a reasonable commuting distance to Avici’s headquarters.

 

You will be eligible to participation in Avici’s benefit programs which offers
two medical insurance plans to choose from, Blue Cross/Blue Shield of New
England-HMO and Blue Cross/Blue Shield-PPO. Other benefits include Delta Dental
plan with orthodontia coverage, a Fidelity 401(k) program, a pre-tax medical and
dependent care program, a vision plan, life insurance, supplemental life
insurance, short and long-term disability benefits, an Employee Stock Purchase
Plan, a legal assistance program, and other optional programs. Avici will also
provide you 25 accrued vacation days and 10 holidays days plus 1 floater day
each year. Please note that Avici reserves the right to change, modify or
discontinue any of its current benefits plans, providers and policies in the
future.

 

Please understand that these terms of employment do not constitute a contract of
employment for any particular period or a guarantee of continued employment. Our
relationship is one of voluntary employment, “at will”. While we hope our
relationship will be mutually beneficial, it should be recognized that you will
retain your right to terminate your employment at any time for any reason and
that Avici will retain the same right. In accepting these terms, you represent
that you have not relied upon any agreements or representations, written or
oral, express or implied, with respect to your employment that are not expressly
set forth in this memorandum.